        Case 2:19-cv-08972-CBM-FFM Document 15 Filed 10/28/19 Page 1 of 1 Page ID #:312
 Attorney or Party without Attorney:                                                                                  For Court Use Only
 Pierce Bainbridge Beck Price & Hecht LLP
 Thomas D Warren, Esq.
 355 S. Grand Avenue, 44th Floor
 Los Angeles, CA 90071
   Telephone No: 213-262-9333

      Attorney For:                                              Ref. No. or File No.:
                      Plaintiff

 Insert name of Court, and Judicial District and Branch Court:
 USDC-Central District of California
     Plaintiff:   Seth Shapiro
 Defendant:       AT&T Mobility, LLC

           PROOF OF SERVICE                    Hearing Date:             Time:           Dept/Div:        Case Number:
                                                                                                          2:19-cv-08972-CBM-FFM


1.    At the time of service I was at least 18 years of age and not a party to this action.

2.    I served copies of the Summons in a Civil Action, Complaint, Civil Cover Sheet, Consumer Legal Remedies Act Venue Affidavit,
      Notice to Parties of Court-Directed ADR Program, Certification and Notice of Interested Parties (LOCAL RULE 7.1-1), Standing
      Order, Order to Reassign Case Due to Self-Recusal Pursuant to General Order 19-03

3.    a.    Party served:     AT&T Mobility LLC c/o CT Corporation System
      b.    Person served:    Gabriela Sanchez, Intake Specialist, CT Corporation System, Registered Agent , authorized to accept
                              served under F.R.C.P. Rule 4.

4.    Address where the party was served:       818 W 7th St Suite 930, Los Angeles, CA 90017

5.    I served the party:
      a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to receive
      process for the party (1) on: Fri, Oct 25 2019 (2) at: 02:55 PM

6. Person Who Served Papers:
   a. Douglas Forrest (5141, Los Angeles)                                                       d. The Fee for Service was:
   b. FIRST LEGAL
      1517 W. Beverly Blvd.
      LOS ANGELES, CA 90026
   c. (213) 250-1111




7.    I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.




                                                                                 10/28/2019
                                                                                    (Date)                                (Signature)




                                                                     PROOF OF                                                              3919479
                                                                      SERVICE                                                              (323286)
